DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on May 27, 2020.  In virtue of this communication, claims 1-21 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2020 and 01/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, in line 3, “a vehicle” should be changed to --the vehicle--
Appropriate correction is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 2019/0180521).

    PNG
    media_image1.png
    854
    757
    media_image1.png
    Greyscale


With respect to claim 2, Miller discloses that wherein sensing the approach of the user includes recognizing whether a user recognition body possessed by the user approaches the vehicle body based on a signal of a contactless receiver mounted within a vehicle (figure 1 and paragraph 0056, e.g., having a camera sensor 130 for sensing, detecting or recognizing a user body thereof).
With respect to claim 3, Miller discloses that wherein the controller is configured to acquire the image of the user approaching the vehicle body with a camera (130, e.g., a camera) 
With respect to claim 4, Miller discloses that wherein the controller is configured to determine the motion of the user having directionality with respect to the vehicle body as the left movement (170a, e.g., a left area) or the right movement (170c, e.g., a right area) of the user with respect to the vehicle body (see figure 1).
With respect to claim 5, Miller discloses that further comprising: in response to determining the motion having directionality with respect to the vehicle body, turning on, by the controller, at least one sector (150, e.g., an exterior light or a lighting sector) adjacent to the user among sectors of the surrounding lamp along the moving direction of the user (see paragraph 0045).
With respect to claim 6, Miller discloses that further comprising: determining, by the controller, the moving speed of the user to adjust the speed at which the sector of the surrounding lamp is turned on according to the moving speed of the user (paragraphs 0045-0048, e.g., detecting or sensing the movement of the user hand or leap for turning on the lights 150).
With respect to claim 11, Miller discloses that further comprising: determining, by the controller, the moving speed of the user to adjust the speed at which the sector of the surrounding lamp is turned off according to the moving speed of the user (paragraphs 0045-0048, e.g., detecting or sensing the movement of the user hand or leap for turning on the lights 150).
With respect to claim 12, Miller discloses that further comprising: in response to sensing that the user approaches the vehicle, turning on, by the controller, at least one sector adjacent to the user among the sectors of the surrounding lamp (see paragraph 0045).

With respect to claim 14, Miller discloses that further comprising: determining, by the controller, the moving speed of the user to adjust the speed at which the sector of the surrounding lamp is turned on according to the moving speed of the user (paragraphs 0045-0048, e.g., detecting or sensing the movement of the user hand or leap for turning on the lights 150).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0180521) in view of Aikens et al. (US 2010/0277270).
With respect to claims 7-10, Miller discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising: in response to determining that the motion of the user is stopped, turning off, by the controller, the surrounding lamp; further comprising: in response to determining that the motion of the user is stopped, turning off, by the controller, the surrounding lamp after a predetermined reference time has elapsed; wherein the controller allows all the sectors of the surrounding lamp, which have been turned on according to the movement of the user with respect to the vehicle body, to continuously maintain a turned-on state, until the motion of the user is stopped and the surrounding lamp is entirely turned off; or 
Aikens discloses in figure 1 a lighting system comprising a plurality of lights (42), a controller (22) and a motion sensor (28), wherein in response to determining that the motion of the user is stopped, turning off, by the controller (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Miller having a turning off state as taught by Aikens for the purpose of reducing or saving the power consumption of the light sources thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claims 15-18, Miller discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising: in response to determining that the motion of the user is stopped, turning off, by the controller, the surrounding lamp after a predetermined reference time has elapsed; wherein the controller allows all the sectors of the surrounding lamp turned on according to the movement of the user with respect to the vehicle body to continuously maintain an turned-on state, until the motion of the user is stopped and the surrounding lamp 1s entirely turned off; further comprising: sequentially turning off, by the controller, the sectors in the rear, through which the user has passed, among the sectors of the surrounding lamp turned on according to the movement of the user with respect to the vehicle body; or further comprising: determining, by the controller, the moving speed of the user to adjust the speed at which the sector of the surrounding lamp is turned off according to the moving speed of the user.
turning off, by the controller (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Miller having a turning off state as taught by Aikens for the purpose of reducing or saving the power consumption of the light sources thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0180521) in view of Ikeda et al. (US 2012/0056734).
With respect to claim 19, Miller discloses in figure 1 a method of controlling a surrounding lamp system of a vehicle (100, e.g., a vehicle), comprising: sensing, by a controller (having a computer 110 and a sensor 130 for detecting a user 180 thereof), a door (figure 1 shows vehicle doors closing thereof) closing of the vehicle (paragraph 0045, e.g., “the computer 110 may be programmed to actuate the vehicle exterior light 150 based on the detected location of the user 180”); and operating, by the controller, sectors (150, e.g., light sectors) located on a surface of the closed door among sectors of the surrounding lamp, when the door closing of the vehicle body is sensed (see figure 1).
Miller does not explicitly disclose that the surrounding lamp is to flash.
Ikeda discloses in figures 1 and 3 a vehicle comprising a lamp (5), a motion sensor (20), wherein the lamp is to flash (see paragraphs 0056 and 0062).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Miller with a flashing lamp as taught by Ikeda for the purpose 
With respect to claim 20, the combination of Miller and Ikeda disclose that wherein in addition to the sectors located on the surface of the closed door, the controller is configured to operate sectors of the surrounding lamp of at least some sections, which are adjacent to the door, to flash together (see paragraph 0056 of Ikeda).
With respect to claim 21, the combination of Miller and Ikeda disclose that wherein the controller is configured to flash the sectors of the surrounding lamp multiple times (see paragraph 0056 of Ikeda). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Shiratsuchi et al. – US 2011/0115375
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 30, 2022